        Case 7:19-cr-00547-CS Document 103 Filed 06/29/21 Page 1 of 1
                                        U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  June 29, 2021
BY CM/ECF
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

             Re:   United States v. Mehdi Moslem, et al., 19 Cr. 547 (CS)

Dear Judge Seibel:

  The Government respectfully writes to put on the record the following enclosed
documents and materials that were referenced during the bail hearing held today:

      •     Exhibit A: June 28, 2021 email to Chambers, copying defense counsel, re-
            garding the defendants’ bail conditions.
      •     Exhibit B: June 4, 2021 affirmation in support of motion to strike pleadings
            and to dismiss plaintiffs’ claims in Medhi Moslem, et al. v. DeMartino, et al.,
            Index No. 705768/2016, pending in the Queens County Supreme Court.
      •     Exhibit C: June 4, 2021 notice of motion to strike pleadings and to dismiss
            plaintiffs’ claims in Medhi Moslem, et al. v. DeMartino, et al., Index No.
            705768/2016, pending in the Queens County Supreme Court.
      •     Exhibit D: April 10, 2017 Memorandum and Order in Medhi Moslem, et al.
            v. DeMartino, et al., Index No. 705768/2016, pending in the Queens County
            Supreme Court.
                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney

                                        by: ___________________________________
                                           Nicholas S. Bradley
                                           Daniel Loss
                                           James McMahon
                                           Assistant United States Attorneys
                                           (212) 637-6527 / (914) 993-1962 / -1936

cc:       Counsel of Record (by CM/ECF)
